384 U.S. 883 (1966)
NATIONAL DAIRY PRODUCTS CORP.
v.
UNITED STATES.
No. 758.
Supreme Court of United States.
Decided June 20, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
John T. Chadwell, Richard W. McLaren and Martin J. Purcell for petitioner.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro and Raymond P. Hernacki for the United States.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment is vacated and the case is remanded for further consideration in light of Dennis v. United States, ante, p. 855.